Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a method for determining a condition of at least one pig in a pen provided with a feed unit, wherein the pen is provided with a sensor system which is operable by the at least one pig to operate the feed unit, wherein the method comprises: in a step a supplying, with the feed unit, feed to the at least one pig by making the feed available in the pen, determining using the sensor system, a reaction of the at least one pig to the supply of feed, and to determine on the basis of the measured reaction a condition of the at least one pig or in a step detecting, using the sensor system, that the at least one pig demands feed, wherein the demand for feed is detected if a signal is delivered by the sensor system independent of a supply of feed by the feed unit, and determine a condition of the at least one pig based on the detection of the demand for feed.
Holling (DE102013210938A1) in view of Gantner et al. (EP1543721A1) teaches a similar method as the claimed invention.
However, Holling (DE102013210938A1) in view of Gantner et al. (EP1543721A1) lacks a sensor system which is operable by the at least one pig to operate the feed unit, wherein the method comprises: in a step a supplying, with the feed unit, feed to the at least one pig by making the feed available in the pen, determining using the sensor system, a reaction of the at least one pig to the supply of feed, and to determine on the basis of the measured reaction a condition of the at least one pig or in a step detecting, using the sensor system, that the at least one pig demands feed, wherein the demand for feed is detected if a signal is delivered by the sensor system independent of a supply of feed by the feed unit, and determine a condition of the at least one pig based on the detection of the demand for feed. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Christopher D Hutchens/Primary Examiner, Art Unit 3647